SHAW, Judge
(dissenting).
I believe that the sentence enhancements should have been referred to in the information, and that the omission of the enhancements is a jurisdictional defect this Court should notice and remedy on appeal. Therefore, because a jurisdictional defect is not subject to waiver, see Ross v. State, 529 So.2d 1074 (Ala.Crim.App.1988), I would not dismiss this appeal. Rather, I would affirm Larry Pate’s conviction, reverse his sentence, and remand the case for resentencing in accordance with Rule 13.2, Ala.R.Crim.P., and my special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] — So.2d —, — (Ala.Crim.App.2001) (Shaw, J., concurring in the result).